1

2

3
     ___________________________________________________________________________
4
                              The Above Space Reserved for the Clerk of Court

5    GALLAGHER LAW, Prof. Corp.
     Kathleen H. Gallager, Esq.
6    Nevada State Bar Number 15043
     1850 East Sahara Avenue, Suite 107
7    Las Vegas, Nevada 89104
     Telephone: (702) 744-8086
8    Email: kathleen@legalmusclelv.com
9    ANDERSEN & BROYLES, LLP
     Karl Andersen, Esq.
10   Nevada State Bar Number 10306
11
     5550 Painted Mirage Road, Suite 320
     Las Vegas, Nevada 89149
12   Telephone: (702) 220-4529
     Facsimile: (702) 834-4529
13
     Email: karl@andersenbroyles.com
14   Attorneys for Plaintiffs Injury Loans.com, LLC
     and Adam Stokes
15                                UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
16
     INJURYLOANS.COM, LLC, a Nevada entity;
                                                    Case No.: 2:18-cv-01926-GMN-VCF
17   ADAM STOKES, an individual,
                             Plaintiffs,
18                  v.
                                                        STIPULATION AND ORDER TO
19                                                             EXTEND TIME FOR
     SERGIO BUENROSTRO, an individual;                INJURYLOANS.COM, LLC TO FILE
20
     SANDRA MARTINEZ, an individual;                 REPLY IN SUPPORT OF ITS MOTION
     CITIBANK, N.A., an entity; S&S                     TO EXCLUDE DESTROYED OR
21
     MARKETING CONSULTING, LLC, a Nevada                 UNPRESERVED ELECTRONIC
     limited liability company,                     EVIDENCE; MOTION TO LIMIT USE OF
22                          Defendants.               FORGED EMAILS AT TRIAL; OR IN
     ______________________________________           THE ALTERNATIVE, MOTION FOR
23                                                   ADVERSE INFERENCE INSTRUCTION
     AND RELATED CLAIMS
24
                                                                [FIRST REQUEST]
25

26
           Plaintiffs/Counterdefendants Injuryloans.com, LLC and Adam Stokes (Plaintiffs),
27
     Defendants/Counterclaimant/Cross-Defendant Sergio Buenrostro (Buenrostro), Third Party
28
                                                    -1-
1    Defendant S&S Marketing Consulting, Inc. (S&S), and Defendant/Third-Party Citibank, N.A.,
2    stipulate as follows:
3           1.      Plaintiffs filed their Motion to Exclude Destroyed or Unpreserved Electronic
4    Evidence on Friday, April 16, 2021 [ECF No. 164].
5           2.      Citi filed its Response to Plaintiff’s Motion to Exclude Destroyed or Unpreserved
6    Electronic Evidence on Friday, May 14, 2021 [ECF No. 174].
7           3.      Buenrostro filed his Response to Plaintiff’s Motion to Exclude Destroyed or
8    Unpreserved Electronic Evidence on Friday, May 14, 2021 [ECF No. 175].
9           4.      The deadline for Plaintiffs to filed replies to support its motion to Exclude is
10   currently Friday, May 21, 2021.
11          5.      The parties stipulate to an extension to allow Plaintiffs ten (10) business days
12   from the current May 21, 2021 deadline. The new deadline to file the replies in support of their
13   motions will be Friday, June 4, 2021.
14

15   ///
16

17   ///
18

19   ///
20

21

22

23

24

25

26

27

28
                                                   -2-
1           6.      This is the first request for an extension of this deadline. This Request is not made
2    to cause any undue delay or prejudice to any party.
3           DATED May 21, 2021.
4    HOGAN HULET PLLC                                  ANDERSEN & BROYLES, LLP
      /s/ Kenneth Hogan
5                                                       /s/ Karl Andersen
     KENNETH E. HOGAN, ESQ.                            KARL J. ANDERSEN, ESQ.
6    Nevada Bar No. 10083                              Nevada Bar No. 10306
     JEFFREY L. HULET, ESQ.
7                                                      ANDERSEN & BROYLES, LLP
     Nevada Bar No. 10621                              5550 Painted Mirage Road, Suite 320
     1140 N. Town Center Drive, Suite 300
8                                                      Las Vegas, Nevada 89149
     Las Vegas, Nevada 89144

     Attorneys for Sergio Buenrostro and S&S KATHLEEN
9                                                         H. GALLAGHER, ESQ.
                                             Nevada Bar No.  15043
     Marketing Consulting, LLC
10                                           1850 East Sahara Avenue, Suite 107
                                             Las Vegas, Nevada 89104
11
                                                       Attorneys for Injuryloans.com, LLC and Adam
12                                                     Stokes
13   AKERMAN LLP
14

15    /s/ Donna Wittig
     ARIEL E. STERN, ESQ.
16   Nevada Bar No. 8276
     DONNA M. WITTIG, ESQ.
17
     Nevada Bar No. 11015
18
     1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89144
19
     Attorneys for Citibank, N.A.
20

21

22                                           IT IS SO ORDERED nunc pro tunc.
23
                                             Dated this ____
                                                        24 day of May, 2021.
24

25

26                                           ___________________________
                                             Gloria M. Navarro, District Judge
27                                           UNITED STATES DISTRICT COURT
28
                                                     -3-
